Citation Nr: 0838937	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for lumbar degenerative disc disease prior to July 
12, 2006.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar degenerative disc disease from July 12, 
2006.

3.  Entitlement to an initial evaluation in excess of 0 
percent for hypertension.

4.  Entitlement to service connection for basal cell 
carcinoma, status post excision (facial skin lesions).

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for vascular 
insufficiency.




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from June 1997 to 
September 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which granted service connection for degenerative disk 
disease of L5-S1 assigning a 0 percent evaluation, effective 
October 1, 2005, granted service connection for hypertension 
assigning a 0 percent evaluation, effective October 1, 2005; 
and denied service connection for vascular insufficiency 
(cold hands, feet, shins, hair loss), basal cell carcinoma 
status post excision facial skin lesions, and chest pain.  
The claims file was subsequently transferred to the RO in 
Fort Harrison, Montana.  In March 2007, the RO granted an 
increased rating of 10 percent for lumbar degenerative disc 
disease, effective July 12, 2006.  The veteran has indicated 
that he is not satisfied with this rating.  Thus, this claim 
is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran raised the issue of receiving reimbursement for 
private treatment he received in July 2006 in an August 2006 
statement.  This matter is referred to the RO.

The issues of entitlement to service connection for chest 
pain and vascular insufficiency are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The medical evidence shows painful motion in the lumbar 
spine with subjective complaints of limited motion and x-ray 
findings of degenerative changes and degenerative disc 
disease in the spine.

2.  Historically, the veteran's diastolic blood pressure has 
been as high as 100 and requires continuous medication for 
control.

3.  The record shows in-service findings of skin lesions 
suspicious for basal cell carcinoma, current diagnoses of 
basal cell carcinoma, and a medical opinion relating the two.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no 
higher, for lumbar spine degenerative disc disease, effective 
prior to July 12, 2006, are met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-
5003 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar spine degenerative disc disease, effective July 
12, 2006, are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5003 (2007).

3.  The criteria for an evaluation of 10 percent, but no 
higher, for hypertension are met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

4.  Basal cell carcinoma status post excision facial skin 
lesions was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2006 regarding the original service 
connection claims.  In September 2006 and April 2008, the RO 
provided the appellant with notice regarding the initial 
increased rating claims for the disabilities at issue.  While 
the increased rating notice was not provided prior to the 
initial adjudication, the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. at 490 (2006).  As the veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  

Nonetheless, the notice provided substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has attempted to obtain the service medical records but to 
no avail.  However, the veteran submitted copies of his 
service medical records, which are substantial.  VA assisted 
the veteran in obtaining evidence, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's service connection claim for basal cell 
carcinoma status post excision of facial skin lesions has 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Lumbar spine

The RO granted service connection for degenerative disc 
disease of the lumbar spine L5-S1 in May 2006, assigning a 0 
percent evaluation effective October 1, 2005.  The veteran 
contends that his lumbar spine disability is much worse than 
warranted by the rating assigned.  He stated that after being 
on his feet for an hour or longer he is no longer able to 
bend forward greater than 20 degrees or so.  In March 2007, 
the RO assigned an increased rating of 10 percent for the 
lumbar spine disability, effective July 12, 2006.  The 
veteran has indicated that he is not satisfied with this 
rating.

The veteran's lumbar spine disability is rated under 
Diagnostic Codes 5003 for arthritis and 5243 for 
intervertebral disc syndrome.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion. These 
10 percent evaluations are combined, not added, under 
Diagnostic Code 5003. 

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the last 12 months 
warrants a 10 percent evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrants a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of height warrants a 10 
percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 38 C.F.R. § 4.71a (2007).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

With respect to the criteria for an increased rating under 
Diagnostic Code 5243 for intervertebral disc syndrome, a May 
2006 VA examination report shows that the veteran complained 
of chronic pain and stiffness in the lumbar spine especially 
after long standing or sitting.  Lifting or bending also 
caused flare-ups about one to two times per year requiring 
bedrest for a day or two.  A January 2007 VA examination 
report shows complaints of stiffness and constant pain in the 
lumbar spine rated at a 3 out of 10 with flares to an 8 out 
of 10.  The acute exacerbations occurred approximately four 
times per year with a duration of five to seven days.  A 
September 2007 VA examination report shows that the veteran 
denied that he had been prescribed bedrest by a physician in 
the last 12 months for his lumbar spine condition.

These findings do not warrant a 10 percent rating under the 
rating criteria for intervertebral disc syndrome.

Under the General Rating Formula for rating the spine, a May 
2006 VA examination report shows that the lumbar spine had 
entirely normal range of motion with no deformity.  On 
repetitive use, there was no additional pain noted.  X-ray 
examination showed mild degenerative disc disease, L5-S1 with 
mild spondylosis here as well as at T12-L1.

Prior to July 12, 2006, the medical findings show full range 
of motion in the lumbar spine with no muscle spasms, or 
abnormal contours of the spine.  However, the medical 
evidence does reflect painful motion of the spine and 
occasional flare-ups.  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  Even though the clinical evidence 
does not support a rating higher than 0 percent, based on the 
painful movements in the spine and flare-ups, the veteran is 
entitled to at least a 10 percent evaluation based on 
functional impairment.

Effective July 12, 2006, the RO assigned a 10 percent 
evaluation for the lumbar spine disability.  This is the date 
the veteran submitted a statement that his last examination 
report did not reflect his limitation of motion in the spine 
after standing for one to two hours.  He stated that after 
prolonged standing he could not even bend forward to lift up 
a toilet seat but had to stoop at the knees while keeping his 
back straight to lift it.

A January 2007 VA examination continued to show full range of 
motion in the lumbar spine, even after repetitive movements.  
On physical examination, the anterior iliac crests appeared 
aligned and the posterior musculature appeared symmetrical.  
His posture was erect and the gait even.  The curvature of 
the lumbar spine was normal.  The lumbar spine range of 
motion from a standing position was forward flexion to 90 
degrees; left and right lateral flexion to 30 degrees; and 
left and right lateral rotation to 30 degrees.  As 
demonstrated in Note (2) under the General Rating Formula for 
the spine and also Plate V 38 C.F.R. § 4.71a, these ranges of 
motion are considered normal.  There was no objective or 
clinical evidence to show any additional functional loss of 
range of motion due to pain beyond the measured reported 
ranges.  There also was no clinical evidence of pain, 
radiating pain, fatigue, weakness, lack of endurance, or 
incoordination; nor was there any muscle spasm, guarding or 
localized tenderness; the spinal contour was preserved and 
there was a normal gait.  There was no clinical evidence of 
postural abnormalities, fixed deformity (ankylosis), or 
abnormality of the musculature of the back.  Additionally, 
there was no clinical evidence of additional limited joint 
function with repetitive use due to pain, fatigue, weakness, 
lack of endurance, or incoordination.  He had good heel, toe, 
and tandem walk.  He also was able to squat and return to 
standing position without loss of balance or complaints of 
pain.  The x-ray examination showed moderate L5-S1 disc space 
narrowing, mild degenerative changes at L5-S1, and slight 
asymmetric right side disc space narrowing at L3-4 resulting 
in mild concave curvature of the lumbar spine.  The examiner 
determined that even though the veteran claimed a worsening 
condition, the clinical evidence indicated normal range of 
motion, strength, and functional ability of the lumbar spine; 
but there was evidence of painful motion at the end of range 
of motion.

The RO presumably based an increased rating of 10 percent on 
the veteran's statements in July 12, 2006 that he did, in 
fact, have limited motion due to pain in the lumbar spine 
after prolonged standing for an hour or two.  As noted, under 
Diagnostic Code 5003, limitation of motion in the lumbar 
spine due to arthritis that is not compensable under the 
appropriate diagnostic code warrants a 10 percent evaluation.  
The Board will leave the 10 percent rating assigned, 
effective July 12, 2006.  As the medical evidence does not 
show any limitation of motion even after repetitive movement, 
incapacitating episodes, muscle spasms, or abnormal contours 
of the spine, he is not entitled to a rating higher than 10 
percent.  

The rating criteria for the spine allow for consideration of 
separate neurological evaluations.  The veteran already was 
granted service connection for radiculopathy of the left 
lower extremity in November 2007; thus any impairment in that 
extremity will not be addressed.  With respect to the right 
lower extremity, neurological evaluation was negative.  In 
January 2007, there was no pain on palpation of the sciatic 
nerve and no clinical evidence of radiating pain.  The 
examiner found no evidence of radiculopathy to the lower 
extremities or signs of sciatic involvement.  A September 
2007 VA examination report also shows the veteran denied 
numbness, weakness, bladder complaints, bowel complaints, or 
erectile dysfunction.  A separate neurological evaluation for 
the right lower extremity does not apply.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran complains of pain after 
standing or sitting for prolonged periods of time and 
occasional flareups.  As noted, however, the functional loss 
in the spine already has been considered by the 10 percent 
rating assigned.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  There are no other 
identifiable periods of time since the effective date of 
service connection during which the veteran's lumbar spine 
disability warranted a rating higher than 10 percent. 
Therefore, "staged ratings" are inappropriate in this case.

The evidence more closely approximates the criteria for a 10 
percent rating for degenerative disc disease of the lumbar 
spine. 38 C.F.R. § 4.7.  To the extent that any increase is 
denied, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
reportedly works part-time as an anesthesiologist and has 
complaints of pain from prolonged standing.  The functional 
impairment in the spine is not shown to have marked 
interference with employment or any influence on the 
veteran's part-time status at work.  The record also does not 
show any frequent periods of hospitalization due to the 
lumbar spine disability.  The veteran's disability picture is 
not so unusual or exceptional in nature so as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluation.  
Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.

Hypertension

The RO granted service connection for hypertension in May 
2006, assigning a 0 percent evaluation, effective October 1, 
2005.  The veteran asserts that the only reason his blood 
pressure is normal is that he takes medication, without which 
he would be entitled to a higher rating.  He submitted a copy 
of a service medical record showing elevated blood pressure 
readings.

The veteran's disability has been rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  A 
10 percent evaluation is assigned when evidence demonstrates 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  A minimum of 10 percent 
is also assigned when there is a history of diastolic blood 
pressure of predominantly 100 or more and continuous 
medication is required for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or systolic 
pressure of predominantly 200 or more.  For VA purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1), under Diseases of the Arteries and 
Veins.  These must be confirmed by readings taken two or more 
times on at least three different days. Id.

The service medical records show findings of hypertension and 
that the veteran took medication for this disease.  The 
highest diastolic blood pressure reading of record was 100 in 
September 1997.  After the veteran went back on his 
prescription, the diastolic reading went back down between 86 
and 82.  A January 2004 medical record shows the highest 
systolic blood pressure reading of 190.  A February 2004 
medical record noted that the veteran had hypertension for 
six to eight years.  The impression was benign hypertension, 
recurrent.  His medication was increased.  The blood pressure 
in the right arm was 150/70; his goal blood pressure was 
120/80.

After service, a May 2006 VA examination report shows the 
veteran had essential hypertension for the past seven years, 
which was fairly well-controlled with pills.  He took 
lisinopril 20 mg daily.  His average blood pressure reading 
had been from 130 to 140 in systolic and 80 and 85 in 
diastolic.  He denied any complications from high blood 
pressure.  On physical examination, his sitting blood 
pressure was 120/70; his standing blood pressure was 124/75; 
and his lying blood pressure was 125/72.  The diagnosis was 
essential hypertension, well-controlled with medication.

A June 2008 VA medical record shows a blood pressure reading 
of 134/78.

The medical evidence shows that the veteran's hypertension is 
currently controlled by medication.  Although it is not clear 
what his diastolic blood pressure reading would be without 
the medication, in September 1997 it went as high as 100 
without being on prescription medication.  For this reason, 
all doubt is resolved in the veteran's favor that without his 
hypertension medication, his diastolic blood pressure would 
be predominantly 100.  This meets the criteria for a 10 
percent evaluation for hypertension under Diagnostic Code 
7101.  A 20 percent evaluation is not warranted, as none of 
the readings show diastolic blood pressure of 110 or more or 
systolic pressure of 200 or more.

This is an initial rating case, and the Board has considered 
whether "staged ratings" (i.e., difference percentage 
ratings for different periods of time, based on the facts 
found) are warranted. Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the evidence shows no distinct periods of 
time since the rating became effective, during which the 
veteran's hypertension warranted a rating higher than 10 
percent.

The medical evidence more closely approximates the criteria 
for a 10 percent rating. 38 C.F.R. § 4.7. To the extent that 
a higher rating is denied, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt doctrine 
does not apply. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which are considered 
unusual or exceptional. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The veteran's hypertension has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review.  
Specifically, the veteran has not had any frequent 
hospitalizations as a result of his hypertension; nor is it 
shown to markedly interfere with his employment.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue. Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


Service connection for basal cell carcinoma status post 
excision facial skin lesions

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show a lesion was suspicious for 
basal cell carcinoma in June 2005.  It was located on the 
left temple. The veteran was unable to have a biopsy 
performed at that time as he was returning to medical school, 
but he verbalized understanding of the nature of the lesion.
 
After service, a May 2006 VA examination report shows a 
history of eczematous skin lesion in the front of the right 
ear, which caused bleeding at times with scab formation.  He 
also had one basal cell carcinoma from his left temporal area 
removed nine years ago.

A July 2006 private pathology report shows a diagnosis of 
basal cell carcinoma.  It was a right periauricular lesion.

A January 2007 VA examination report notes the June 2005 in-
service finding of lesion, left temple, suspicious for basal 
cell carcinoma and that they were unable to perform excision 
for biopsy at that time.  The examiner further noted the May 
2006 VA examination report, which showed a thickened patch of 
skin near the right eye with a diagnosis of eczema, anterior 
to right eye, and the July 2006 private microscopic diagnosis 
of basal cell carcinoma.  Clinical evidence indicated 
hypopigmented scars within the hairline on the left temple 
and a hyperpigmented hourglass shaped scar on the anterior 
portion of the right ear.  The veteran indicated that the 
lesion in service on the left temple was found to be 
suspicious for basal cell carcinoma and after his return from 
medical school he had it removed by a dermatologist.  Based 
on a careful review of the claims file medical records, 
clinical evidence, and the veteran's subjective history, it 
was the examiner's opinion that the findings in service in 
June 2005 and after service in May 2006 and July 2006 were 
more likely than not reflective of the same pathology.

As the record shows in-service findings of skin lesions 
suspicious for basal cell carcinoma, post-service diagnoses 
of basal cell carcinoma, and a medical opinion that the two 
were related, service connection for basal cell carcinoma 
status post excision facial lesions is warranted.  See 
38 C.F.R. § 3.303.


ORDER

Entitlement to an initial evaluation of 10 percent, but no 
higher, for lumbar degenerative disc disease, prior to July 
12, 2006 is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar degenerative disc disease, effective July 12, 
2006, is denied.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for hypertension is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to service connection for basal cell carcinoma, 
status post excision (facial skin lesions) is granted, 
subject to the rules and payment of monetary benefits.


REMAND

The veteran has indicated that he has some disorder 
manifested by vascular insufficiency.  He indicated that he 
would bring this concern up during examinations in service 
but apparently it was never recorded.  He stated that, at his 
compensation and pension examination, all the examiner did 
was check for peripheral pulses.  He felt that he might have 
Reynaud's syndrome (it is worth noting that the veteran 
reportedly is a physician).  He stated that his hands and 
feet get ice cold during times of emotional stress and when 
exposed to ambient temperatures that are the slightest bit 
cool.  He also got characteristic color changes of blue and 
red; these episodes happened five to seven times per week.

None of the VA examinations of record specifically address 
the veteran's complaints regarding any vascular 
insufficiency.  Another examination should be provided to 
address this matter.

The veteran also seeks service connection for chest pain.  
The service medical records document an impression of 
atypical chest pain in February 2004.  The examiner 
determined that given the chronicity of symptoms and atypical 
nature, the index of suspicion for coronary artery disease 
was low.

After service a May 2006 VA examination report shows the 
chest pain was not investigated.  He was not on medication 
for the chest pain.  The chest x-ray was normal.  The stress 
test showed adequate stress, excellent functional capacity, 
and was negative for ischemia by echocardiogram criteria.  
The Bruce treadmill stress test was clinically positive with 
chest pain during peak exercise.  A nuclear stress test was 
recommended.  None of the medical records after this show 
that any follow-up examination was performed to address the 
complaints of chest pain including a nuclear stress test.  
For this reason, another examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a physician to determine 
whether the veteran has vascular 
insufficiency and if so, obtain an opinion 
as to whether this is at least as likely 
as not related to his service.  All 
necessary studies should be performed.

The claims file should be reviewed in 
conjunction with the examination.  A 
rationale for all opinions should be 
provided.

2.  Schedule the veteran for a VA 
examination by a physician to determine 
the etiology of his chest pain.  All 
necessary studies should be performed, 
including a nuclear stress test.  Then an 
opinion should be provided to as to 
whether it is at least as likely as not 
that any disabling condition associated 
with the chest pain is related to his 
service.

The claims file should be reviewed in 
conjunction with the examination.  A 
rationale for all opinions should be 
provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


